 



EXHIBIT 10.73(a)
SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
          SECOND AMENDMENT, dated as of February 14, 2008 (this “Amendment”), to
the Credit and Guaranty Agreement, dated as of October 26, 2007, by and among
SYNTAX-BRILLIAN CORPORATION, a Delaware corporation (“Company”), SYNTAX-BRILLIAN
SPE, INC., a Delaware corporation (“SPV”, and together with the Company, each a
“Borrower” and collectively, the “Borrowers”) and CERTAIN SUBSIDIARIES OF
COMPANY, as Guarantors, the Lenders party hereto from time to time and SILVER
POINT FINANCE, LLC (“Silver Point”), as Administrative Agent (in such capacity,
“Administrative Agent”), Collateral Agent (in such capacity, “Collateral
Agent”), and Lead Arranger (in such capacity, the “Lead Arranger”).
          At the request of Credit Parties, Agents and Lenders have agreed to
amend certain provisions of the Credit Agreement, subject to the terms and
conditions set forth herein.
          1. Definitions. All terms used herein which are defined in the Credit
Agreement and not otherwise defined herein are used herein as defined therein.
          2. Amendments to Credit Agreement.
          (a) Section 1.1 of the Credit Agreement is hereby amended by adding
the definitions of the following terms thereto, in appropriate alphabetical
order, to read in their entirety as follows:
“‘Budget’ as defined in Section 5.23.”
“‘Operational Advisor’ means collectively, an operational advisor to Company,
together with its supporting staff, which operational advisor and supporting
staff are satisfactory to Agents; provided that FTI Consulting, Inc. shall be
deemed satisfactory to Agents.”
“‘Second Amendment’ means the Second Amendment to Credit and Guaranty Agreement,
dated as of February 14, 2008, by and among the Credit Parties, the Lenders and
the Agents.”
“‘Second Amendment Effective Date’ has the meaning ascribed to the term
‘Amendment Effective Date’ in the Second Amendment.”
“‘Second Amendment Fee Letter’ means the letter agreement dated as of the Second
Amendment Effective Date between Company and Administrative Agent.”
“‘Specified Deposit Account’ as defined in Section 6.17.”
“‘Third Amendment’ means an amendment to this Agreement in form and substance
satisfactory to the Agents and the Credit Parties, which may take the form of an
amended and restated credit agreement, and which shall include, but not be
limited to, a

 



--------------------------------------------------------------------------------



 



covenant requiring compliance with the Borrowing Base and certain excess
Availability requirements, which covenant shall be satisfactory to
Administrative Agent.”
          (b) Section 1.1 of the Credit Agreement is hereby amended by amending
and restating the definition of the term “Applicable Margin” contained therein
to read in its entirety as follows:
“‘Applicable Margin” means (i) with respect to LIBOR Rate Loans, a percentage,
per annum, equal to nine percent (9.0%); and (ii) with respect to Base Rate
Loans, a percentage, per annum, equal to eight percent (8.0%).”
          (c) Section 1.1 of the Credit Agreement is hereby amended by adding
the phrase “Second Amendment Fee Letter,” immediately following the phrase “Fee
Letter,” in the definition of the term “Credit Documents” contained therein.
          (d) Section 2.2(a) of the Credit Agreement is hereby amended by adding
the following sentence to the end thereof, to read in its entirety as follows:
“Notwithstanding anything to the contrary contained herein or in any other
Credit Document, on and after the Second Amendment Effective Date, (x) each of
(i) Collateral Agent, and (ii) Requisite Class Lenders with respect to the Class
of Lenders having Tranche A Term Loan Exposure and/or Tranche A-1 Term Loan
Exposure, shall have provided prior written consent (which consent may be
provided or withheld in each such Person’s sole discretion) to the making of any
Revolving Loans or the issuance of any Letters of Credit hereunder, (y) each
Revolving Lender shall have provided its written consent (which consent may be
provided or withheld in the sole discretion of such Revolving Lender) to the
making of the first Revolving Loan to be made or the first Letter of Credit to
be issued (it being understood that Revolving Loans may be made and Letters of
Credit may be issued without the prior written consent of 100% of the Revolving
Lenders, but that no Revolving Lender shall be required to make any Revolving
Loan or participate in any Letter of Credit without the prior written consent of
such Revolving Lender), and (z) the Unused Line Fee (as defined in the Fee
Letter) shall cease to accrue until such time as the consents described in
clause (x) above (and to the extent that the consents in clause (y)) are
delivered; provided, that for the avoidance of doubt, to the extent any
Revolving Lender does not provide the consent described in clause (y) above
within two (2) Business Days following the date on which the consents described
in clause (x) above are provided, such Revolving Lender’s Revolving Commitment
shall be deemed to be terminated on such date and the aggregate amount of the
Revolving Commitments shall be

2



--------------------------------------------------------------------------------



 



reduced by the amount of such non-consenting Revolving Lender’s Revolving
Commitment.”
          (e) Section 2.7(a) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(a) Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
(i) if a Base Rate Loan, at the greater of (A) the Base Rate plus the Applicable
Margin, and (B) 15.5%; or
(ii) if a LIBOR Rate Loan, at the greater of (A) the Adjusted LIBOR Rate plus
the Applicable Margin, and (B) 13.5%.”
          (f) Section 2.13(i) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(i) Proceeds from Factor. Any funds received by Borrowing Base Agent from
(i) Factor, pursuant to the Factoring Agreement, or (ii) in connection with any
receivables management agreement or other similar arrangement that Credit
Parties may enter into from time to time, shall be applied to reduce the
Revolving Loans on a daily basis; provided, that if an Event of Default shall
have occurred and be continuing, such funds shall be applied pursuant to
Section 2.15(h); provided further, that (x) prior to the effective date of the
Third Amendment, if no Revolving Loans are outstanding Borrowing Base Agent
shall retain such funds on behalf of Collateral Agent until such time as
Collateral Agent instructs Borrowing Base Agent to transfer all or a portion of
such funds to an account designated by Collateral Agent, whereupon Borrowing
Base Agent agrees to transfer such funds in accordance with the instructions
provided by Collateral Agent (it being understood and agreed by each Credit
Party, each Lender and each Agent that Collateral Agent shall be entitled to
apply such funds to the Obligations or to retain such funds as cash collateral
or to release such funds to the Credit Parties in its sole discretion) and
(y) after the effective date of the Third Amendment, all such funds shall be
applied in accordance with the terms of the Third Amendment.”
          (g) Section 2.13 of the Credit Agreement is hereby amended by adding
the following new section to the end thereto to read in its entirety as follows:
“(k) On February 19, 2008, the Company shall be required to prepay the Term
Loans in an amount sufficient to cause the

3



--------------------------------------------------------------------------------



 



principal amount of the Term Loans to be not more than an amount equal to (i)
$120,000,000 minus (ii) an amount up to the amount of any principal payments
made on or after the Second Amendment Effective Date (other than certain
payments that Collateral Agent and Company have agreed to exclude from such
calculation), such prepayment to be made together with the Make-Whole Amount as
required pursuant to the terms of the Fee Letter (it being understood that on
the date on which the Third Amendment becomes effective, the Lenders having
Tranche A Term Loan Exposure and Tranche A-1 Term Loan Exposure will provide a
revolving facility to the Company in the aggregate principal amount of
$20,000,000, subject to the terms and conditions contained in the Third
Amendment).”
          (h) Section 5.1(a) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(a) Monthly Reports. As soon as available, and in any event within thirty
(30) days after the end of each month (or in the case of reports required to be
delivered between the Second Amendment Effective Date and the date that is
180 days following the Second Amendment Effective Date, for any month that is
also the end of a quarter, within forty-five (45) days after the end of such
month), the consolidated and consolidating balance sheet of Company and its
Subsidiaries as at the end of such month and the related consolidated (and with
respect to statements of income, consolidating) statements of income,
stockholders’ equity and cash flows of Company and its Subsidiaries for such
month and for the period from the beginning of the then current Fiscal Year to
the end of such month, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
(commencing with the comparison of the 2009 Fiscal Year to the 2008 Fiscal Year
of the Company and its Subsidiaries) and the corresponding figures from the
Financial Plan for the current Fiscal Year, all in reasonable detail, together
with a Financial Officer Certification and a Narrative Report with respect
thereto and any other operating reports prepared by management for such period.”
          (i) Section 5.1(u)(D) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
“(D) provide the Administrative Agent and its third party consultants within two
(2) Business Days of a request by the Administrative Agent or such third party
consultants such other information and data with respect to Company or any of
its

4



--------------------------------------------------------------------------------



 



Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or such third party consultant.”
          (j) Section 5.1 of the Credit Agreement is hereby amended by adding
the following new clauses to the end thereof to read in their entirety as
follows:
“(v) Reconciliations with Budget. At all times on and after February 19, 2008,
on Wednesday of each week, in each case, after review and approval of the
Operational Advisor and in form and substance satisfactory to the Administrative
Agent provide (i) a reconciliation of the actual cash receipts, disbursements,
net cash, and Availability of Credit Parties for the most recently-ended week
(on a weekly and cumulative basis) to the amount set forth in each budgeted line
item in the Budget for such week (and on a cumulative basis), (ii) a narrative
detailing any discrepancies between the actual results for such week (and on a
cumulative basis) and the Budget for such week (and on a cumulative basis), and
(iii) an outline of actions to be taken by Credit Parties to eliminate any
adverse discrepancies, if any, and to return to compliance with the Budget.”
(w) Weekly Cash Reports. At all times on and after February 19, 2008, on
Wednesday of each week (or, more frequently if so requested by Administrative
Agent), a report which has been reviewed and approved by the Operational
Advisor, and is in form and substance satisfactory to Administrative Agent,
identifying (i) the funds received into and disbursed from each Deposit Account
maintained by any Credit Party during the immediately preceding week, and
(ii) the total amount of funds on deposit in each such Deposit Account as of the
last Business Day of such immediately preceding week.”
          (k) Section 5.6 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
“5.6 Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, (a) keep adequate books of record and accounts in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by Administrative Agent or any Lender (including employees of
Administrative Agent, any Lender or any consultants, auditors, accountants,
lawyers and appraisers retained by Administrative Agent) to visit and inspect
any of the properties of any Credit Party and any of its respective
Subsidiaries, to conduct audits, valuations and/or field examinations of any
Credit Party and any of its respective Subsidiaries, to inspect, copy and take
extracts from its

5



--------------------------------------------------------------------------------



 



and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
accountants, auditors and advisors, in each case, promptly upon the request of
Collateral Agent (and in any event, not less than one Business Day following any
such request) and as often as may be requested and by this provision the Credit
Parties authorize such accountants, auditors and advisors to discuss with
Administrative Agent and Lender and such representatives the affairs, finances
and accounts of Company and its Subsidiaries. The Credit Parties agree to pay
the (i) the examiner’s out-of-pocket costs and expenses incurred in connection
with all such visits, audits, inspections, valuations and field examinations and
(ii) the costs of all visits, audits, inspections, valuations and field
examinations conducted by a third party on behalf of the Agents, Borrowing Base
Agent and the Lenders. The Credit Parties acknowledge that Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to the Credit Parties and their assets for
internal use by Administrative Agent and the Lenders. After the occurrence and
during the continuance of any Event of Default, each Credit Party shall provide
Administrative Agent and each Lender with access to its customers and suppliers.
Promptly upon the request of Collateral Agent (and in any event, not less than
one Business Day following any such request), each Credit Party shall provide
Collateral Agent (and each representative of Collateral Agent, and all advisors,
whether retained by Agents or by one or more Credit Parties at the request of
any Agent) with access to its customers and suppliers (it being understood that
other than during the continuance of a Default or an Event of Default, a
representative of Company shall be given the opportunity to be present for any
communication with customers and suppliers).”
          (l) Clause (b) of Section 5.15 of the Credit Agreement is hereby
amended by adding the following sentence to the end thereof to read in its
entirety as follows:
“Notwithstanding anything to the contrary contained herein or in any other
Credit Document, each Credit Party requests, and each Lender and each Agent
hereby acknowledges that (x) on the Second Amendment Effective Date, (A) the
Collateral Agent shall direct that all funds in the Company’s Deposit Account
No. 4121652663 maintained at Wells Fargo Bank, National Association be sent to
the Collateral Agent (it being understood that none of the funds in the
Company’s Deposit Account No. 4121652440 or 4121668487 maintained at Wells Fargo
Bank, National Association shall be sent to Collateral Agent on the Second
Amendment Effective Date), (B) the Borrowing Base

6



--------------------------------------------------------------------------------



 



Agent shall transfer to Collateral Agent all funds received from Factor pursuant
to the Factoring Agreement (excluding $2,000,000, which may remain with Factor),
and all funds in Borrowing Base Agent’s Deposit Account No. 304-670588 located
at JPMorgan Chase Bank to the Collateral Agent, and (C) all funds received by
the Collateral Agent pursuant to clauses (A) and (B) above shall be applied as
follows (except in the case of clauses (1) and (3), to the extent previously
paid): (1) in the amount of $4,540,625 for application to the payment of
interest due and payable in respect of the Term Loans, (2) in the amount
necessary to pay the Initial Payment (as defined in the Second Amendment Fee
Letter) for application to the Amendment Fee (as defined in the Second Amendment
Fee Letter) in accordance with the terms of the Second Amendment Fee Letter,
(3) in the amount of $254,286.71 for out of pocket expenses incurred by the
Collateral Agent, (4) in the amount necessary to cash collateralize any Letters
of Credit, if any, outstanding on the Second Amendment Effective Date, and
(5) the remainder to repay principal of the Term Loans and the Make-Whole Amount
as required in connection with such repayment pursuant to the terms of the Fee
Letter and (y) all other funds received by Borrowing Base Agent whether received
from a Credit Party, in respect of Collateral, or otherwise, including, from
Wells Fargo Bank, National Association and Factor pursuant to the Factoring
Agreement following the Second Amendment Date shall be retained or transferred
by Borrowing Base Agent pursuant to the terms contained in Section 2.13(i), and
(z) Collateral Agent may instruct any financial institution maintaining a
Deposit Account on behalf of any Credit Party to transfer such funds to
Collateral Agent, whereupon Collateral Agent may transfer all or a portion of
such funds to Company, retain all or a portion of such funds as cash collateral,
and/or apply all or a portion of such funds to the Obligations, in each case, at
such times and in such amounts as Collateral Agent may deem appropriate in its
business judgment). Following the making of the transfers described in clauses
(A) and (B) above, and the application of such funds in accordance with the
terms of clause (C) above on the Second Amendment Effective Date, the Collateral
Agent shall make an Agent Advance to the Company in the amount of $2,730,000 (it
being understood and agreed that (1) the making of such Agent Advance (or any
other Agent Advance) or the release of any cash collateral (whether on the
Second Amendment Effective Date or on any other occasion) shall not obligate any
Agent or any Lender to make any further Agent Advances or to release any cash
collateral to any Credit Party, and (2) the Agents and the Lenders reserve all
rights in connection with the making of any and all Agent Advances and the

7



--------------------------------------------------------------------------------



 



release of any and all cash collateral and with respect to all Defaults and
Events of Default.”
          (m) Section 5.17 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“5.17 Post Closing Matters. Company shall, and shall cause each of the Credit
Parties to, satisfy each of the following requirements (that were originally set
forth on Schedule 5.17) by the date specified in each item below:
a. Satisfactory evidence of the release of all Liens of record on file in the
Patent and Trademark Office in favor of Wells Fargo Foothill, Inc. with respect
to certain of the Company’s intellectual property by not later than February 19,
2008.
b. Merger of Syntax Corporation into Syntax Groups Corporation by not later than
February 19, 2008.
c. Pledge of 65% of the shares of each of Vivitar France S.A. and Vivitar (Asia)
Limited (Hong Kong) and delivery of stock certificate(s) evidencing such shares
by not later than February 19, 2008.
d. Either (a) dissolve Vivitar (Europe) Limited (U.K.), or (b) pledge 65% of the
shares of Vivitar (Europe) Limited (U.K.) and deliver stock certificate(s)
evidencing such shares by not later than February 19, 2008.
e. Dissolution of Vivitar Japan Co., Ltd. (Japan) by not later than May 31,
2008.
f. Delivery of liability insurance policy endorsements in favor of Collateral
Agent, in form and substance satisfactory to Collateral Agent by not later than
February 19, 2008.
g. Delivery of Landlord Subordination Agreements in favor of the Collateral
Agent from each landlord, with respect to each lease listed on Schedule 4.13,
except for such property located at 5490 Conestoga Court, Boulder, CO 80301, by
not later than February 19, 2008.
h. Delivery of the resignations, letters of authority and undertaking and
resolutions required by Schedules 3, 4 and 5 of the Hong Kong Share Charge by
not later than February 19, 2008.”
          (n) Section 5.18 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“5.18 Key Man Insurance. Commencing on February 19, 2008, Company shall maintain
with one or more responsible insurance

8



--------------------------------------------------------------------------------



 



companies “key man” life insurance with respect to James Ching Hua Li (or any
individual who may replace him is his capacity as an officer of the Company) in
the amount of (i) at least $10,000,000 by the Second Amendment Effective Date,
and (ii) such other amount that is reasonably acceptable to the Collateral Agent
(up to $25,000,000 in the aggregate) that can be obtained through use of the
Company’s reasonable best efforts by March 15, 2008, in each case, pursuant to
policies reasonably satisfactory to the Collateral Agent and with proceeds
payable to Collateral Agent, pursuant to collateral assignments of life
insurance policies, in form and substance acceptable to Collateral Agent.
          (o) Section 5.20 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“5.20 Projections. By not later than March 7, 2008, Company shall deliver to
Agents the Projections of Company and its Subsidiaries for the period of Fiscal
Year 2008 through and including Fiscal Year 2010, including monthly projections
for each month from February 2008 through June 2009, which Projections shall
(i) have been reviewed and approved by Operational Advisor, (ii) be consistent
with the Budget and demonstrate the absence of any Default or Event of Default,
and (iii) be in form and substance satisfactory to Agents in their sole
discretion. Such Projections shall be accompanied by a certificate of an
Authorized Officer of Company (which certificate shall have been reviewed and
approved by Operational Advisor and which shall be in form and substance
satisfactory to Agents), certifying that such Projections are consistent with
the Budget and the 26-week cash flow projections of Credit Parties.”
          (p) Article V of the Credit Agreement is hereby amended by adding the
following new sections to the end thereto to read in their entirety as follows:
“5.22 Operational Advisor. (a) By not later than February 15, 2008, Company
shall have (i) entered into an amended and restated written retention agreement
with the Operational Advisor, in form and substance satisfactory to Agents,
including, without limitation, with respect to the Operational Advisor’s duties,
rights and responsibilities, which shall include oversight authority on the cash
management of the Credit Parties on a day-to-day basis, and (ii) delivered a
fully-executed copy of such agreement to Administrative Agent. Company shall
continue the retention of the Operational Advisor until such time as Company
receives the prior written consent of Agents to discontinue such retention.

9



--------------------------------------------------------------------------------



 



(b) Company shall cause Operational Advisor and members of the management of the
Credit Parties to (i) participate in weekly telephone meetings with Collateral
Agent to discuss the affairs, financial performance, operational performance,
customers and suppliers, finances and accounts of the Credit Parties, the
Budget, compliance issues and other matters requested by Collateral Agent, and
(ii) promptly respond to questions from Collateral Agent and otherwise promptly
meet (by telephone or otherwise) with Collateral Agent upon request to discuss
matters involving Credit Parties and/or the Credit Documents.
5.23 Budget. Credit Parties shall provide to Administrative Agent a weekly
budget, which budget shall have been reviewed and approved by Operational
Advisor, and which shall be in form and substance satisfactory to Administrative
Agent in its sole discretion, (a) for the period from February 8, 2008 through
March 31, 2008 (the “Initial Budget”) by February 15, 2008, and (b) for the
period from April 1, 2008 through the date that is one month following the date
on which such weekly budget reflects that Availability will be at least
$15,000,000 (the “Additional Budget”, and together with the Initial Budget, each
a “Budget”, and collectively, the “Budgets”) by February 22, 2008, which Budgets
shall be accompanied by a certificate of an Authorized Officer of Company
stating that such Budget has been prepared on a reasonable basis and in good
faith and is based on assumptions believed by Company and Operational Advisor to
be reasonable at the time made and from the best information then available to
Company and Operational Advisor.
5.24 In-Transit Inventory. By not later than February 19, 2008, Credit Parties
shall take all actions necessary to cause title to all Inventory purchased
outside the United States to transfer to Credit Parties at the location from
which such Inventory is shipped, and shall take all actions necessary, or
requested by Collateral Agent, to grant and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, in all such
Inventory commencing on the date such Inventory is shipped to Credit Parties.
Without limiting the foregoing, all negotiable bills of lading shall be
consigned to the order of Silver Point Finance, LLC.
5.25 Security Interests. By not later than February 19, 2008, Credit Parties
shall take all actions necessary, or requested by Collateral Agent, to grant and
to perfect a First Priority Lien in favor of Collateral Agent, for the benefit
of Secured Parties, in all insurance policies of any Credit Party, and shall
have provided

10



--------------------------------------------------------------------------------



 



evidence thereof to Collateral Agent, which evidence shall be satisfactory to
Collateral Agent.
5.26 Reworked Inventory. All Inventory that Credit Parties have advised
Collateral Agent has been or will be recovered from SCHOT related sales and
Olevia Far East related sales and re-worked by Taiwan Kolin Co. Ltd. for sale
into the United States, as set forth on Schedule 5.26 (the “Reworked
Inventory”), shall (i) be converted for use in the United States and delivered
to a common carrier for transport to the United States on or before March 4,
2008 and (ii) be delivered to the Credit Parties at a location in the United
States on or before March 31, 2008.
5.27 Foreign Accounts Receivable. Use commercially reasonable efforts to collect
all accounts receivable owing from Account Debtors located outside of the United
States on or before March 4, 2008.
5.28 Factoring Agreements and other Material Contracts. Company and each of its
Subsidiaries shall comply, with all provisions of the Factoring Agreement,
including, without limitation, taking all necessary steps so that all payments
and remittance information with respect to factored accounts are remitted to
Factor, and all other Material Contracts.
5.29 Third Amendment. On or before February 19, 2008, Credit Parties shall enter
into the Third Amendment and any other documents reasonably requested by Agents
and consistent with this Agreement in connection with such amendment; provided
that each of Credit Parties, Agents and Lenders shall use commercially
reasonable efforts to enter into the Third Amendment and such other documents by
February 15, 2008.
5.30 Inventory Appraisal and Audit. (a) Credit Parties shall have (i) provided
Agents and their consultants, appraisers and auditors with sufficient
information and/or access to conduct the audits, appraisals and inspections
described in clause (c) below, and (ii) delivered to Agents, by not later than
February 19, 2008, (A) a detailed list of the “kit” inventory located in Asia as
of December 31, 2007 , and (B) a summary of the Reworked Inventory (and/or
Inventory that is in the process of being converted into Reworked Inventory)
located in Asia as of February 7, 2008.

11



--------------------------------------------------------------------------------



 



(b) Credit Parties shall (i) arrange for a third party inspector selected by the
Agents to have access to the Inventory of Credit Parties located in Asia as soon
as possible, but in any event, not later than February 26, 2008, and
(ii) cooperate with and use their best efforts to cause such third party
inspector to provide the written results of such inspection (which results shall
be satisfactory to Agents) to Agents on or before the date that is four (4) days
following the date of such inspection.”
          (q) Section 6.7 of the Credit Agreement is hereby amended by adding
the following new clause to the end thereof to read in its entirety as follows:
“(k) Compliance with Budget. Company shall not, and shall not permit any of its
Subsidiaries to, deviate by more than (i) 10% (A) above the “Aggregate
Disbursements” line item set forth in the Budget tested on a cumulative, weekly
basis, or (B) below the “Cash Receipts”, “Net Cash” or “Availability” line items
set forth in the Budget tested on a cumulative, weekly basis, or (ii) 15% above
each individual disbursement line item comprising of the “Aggregate
Disbursements” line item set forth in the Budget tested on a cumulative, weekly
basis.”
          (r) Section 6.17 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“6.14 Amendments or Waivers of Certain Contractual Obligations. No Credit Party
shall nor shall it permit any of its Subsidiaries to, (a) agree to any material
amendment, restatement, replacement, refinancing, supplement or other
modification to, or waiver or termination of any of its material rights under
any Material Contract without obtaining the prior written consent of
Administrative Agent and the Requisite Lenders to such amendment, restatement,
replacement, refinancing, supplement or other modification or waiver or
termination, or (b) enter into any Material Contract unless the funding
requirements contained in such Material Contract are consistent with the Budget
(or, following the termination of the Budget, the Projections). Notwithstanding
the foregoing, the Factoring Agreement may be (i) replaced after December 31,
2008 with another factoring or cash management arrangement with a third party
pursuant to terms satisfactory to Administrative Agent in its sole discretion,
or (ii) modified upon the request of Company with the prior written consent of
Administrative Agent (which consent may be provided or withheld in the sole
discretion of Administrative Agent) at any time.

12



--------------------------------------------------------------------------------



 



          (s) Section 6.17 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“6.17 Deposit Accounts. No Credit Party shall establish, maintain or deposit
proceeds in a Deposit Account that is not subject to the cash management
arrangements described in Section 5.15. Company shall deliver satisfactory
evidence to Collateral Agent that each Deposit Account maintained by any Credit
Party (other than the Deposit Accounts set forth on Part I of Schedule 6.17)
(each such account, other than accounts set forth on Schedule 6.17, being a
“Specified Deposit Account”) (a) has become subject to an irrevocable
instruction (acknowledged by the financial institution maintaining such
Specified Deposit Account on behalf of such Credit Party) to transfer, on a
daily basis, all proceeds deposited in each such Deposit Account to the Deposit
Account specified on Part II of Schedule 6.17 by not later than February 14,
2008, and (b) has been closed by February 19, 2008. On each Business Day on and
after the Second Amendment Effective Date until such time as each of the Credit
Parties’ Deposit Accounts are subject to the exclusive control of the Collateral
Agent (in the case of the Deposit Accounts specified on Part I of Schedule 6.17)
or following the date on which the irrevocable instructions described in clause
(a) of the immediately preceding sentence are effected (in the case of the
Specified Deposit Accounts), Company shall send, by wire transfer, all funds on
deposit in any Deposit Account maintained by any Credit Party (other than
Company’s Deposit Account No. 4121652440 and 4121668487 maintained at Wells
Fargo Bank, National Association) to the Deposit Account set forth on Part II of
Schedule 6.17.”
          (t) Section 6.22 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“6.22 Accounts. At any time (a) that Availability is less than $15,000,000, or
(b) during the occurrence and continuance of a Default or an Event of Default,
no Credit Party shall, or shall permit any of its Subsidiaries to generate
Accounts from sales of Inventory to Account Debtors, other than Account Debtors
located in the United States that are acceptable to Agents.”
          (u) Section 8.1(c) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, Sections 5.1, 5.2,
5.3, 5.5, 5.6, 5.8, 5.9, 5.15, 5.16, 5.17, 5.18,

13



--------------------------------------------------------------------------------



 



5.19, 5.20, 5.21, 5.22, 5.23, 5.24, 5.25, 5.26, 5.27, 5.28, 5.29 or 5.30 or
Section 6; or”
          (v) Section 8.1 of the Credit Agreement is hereby amended by adding
the following new section to the end thereto to read in its entirety as follows:
     “(q) Factoring Agreements. (i) a breach, default or event of default shall
occur under the Factoring Agreement if the effect of such breach, default or
event of default is to permit the Factor to terminate the Factor Agreement,
(ii) the Factoring Agreement or Factoring Assignment Agreement shall terminate
for any reason (other than by expiration of its scheduled term), or (iii) the
Factor shall exercise any remedies under the Factoring Agreement; provided, that
the Factoring Agreement may be (A) replaced after December 31, 2008 with another
factoring or cash management arrangement with a third party pursuant to terms
reasonably satisfactory to Administrative Agent in its sole discretion, or
(B) modified upon the request of Company with the prior written consent of
Administrative Agent (which consent may be provided or withheld in the sole
discretion of Administrative Agent) at any time, and, to the extent the
Factoring Agreement is so replaced or modified, each reference to the term
“Factoring Agreement” and “Factoring Assignment Agreement” contained in this
Event of Default shall be deemed to apply to such replacement agreement or
modified agreement, as applicable, and each reference to the term “Factor”
contained in this Event of Default shall be deemed to apply to the factor under
such replacement agreement or modified agreement, as applicable;
          (w) Section 10.2(e) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“(e) all the actual costs and fees, expenses and disbursements of any auditors,
accountants, consultants, appraisers, advisors and agents, whether internal or
external, including, any research data firm which provides industry or other
similar information on the Company’s industry;”
          (x) Section 9.8 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
“(c) Agent Advances. Subject to the terms of any separate written agreement
among the Agents and the Lenders, Collateral Agent may from time to time make
such disbursements and advances (“Agent Advances”) in an amount not to exceed
the lesser of (x) $10,000,000, and (y) 10.0% of the Borrowing Base (at the time
such Agent Advance is made), in the aggregate, which Collateral Agent, in its
sole discretion, deems necessary or desirable to preserve, protect, prepare for
sale or lease or dispose of the Collateral or any portion thereof, to enhance
the likelihood or maximize the amount of repayment by the Applicable Borrowers
of the Loans, Letter of Credit usage and other Obligations or to pay any other
amount chargeable to the

14



--------------------------------------------------------------------------------



 



Applicable Borrowers pursuant to the terms of this Agreement, including, without
limitation, costs, fees and expenses as described in Section 10.2 and
Section 10.3. The Agent Advances shall be repayable by the Borrowers on demand
and be secured by the Collateral and shall bear interest at a rate per annum
equal to the rate then applicable to Base Rate Loans. The Agent Advances shall
constitute Obligations hereunder. Without limitation to its obligations pursuant
to Section 9.3, each Lender agrees that it shall make available to Collateral
Agent, upon Collateral Agent’s demand, in Dollars in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Agent
Advance. If such funds are not made available to Collateral Agent by such
Lender, Collateral Agent shall be entitled to recover such funds on demand from
such Lender, together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Collateral Agent, at the
Federal Funds Rate for 3 Business Days and thereafter at the Base Rate.
Notwithstanding anything to the contrary contained in this Section 9.8(c),
(i) Collateral Agent and Lenders may make alternative arrangements with respect
to the reimbursement by Lenders of Agent Advances made by Collateral Agent, and
(ii) until such time as a Revolving Lender has provided the consent described in
clause (y) of the final sentence of Section 2.2(a), such Revolving Lender shall
have no obligation to comply with Collateral Agent’s demand for reimbursement of
any Agent Advance.”
          (y) The Credit Agreement is hereby amended by adding a new
Schedule 5.26 thereto, to read in its entirety as set forth on Annex I hereto,
and by adding a new Schedule 6.17 thereto, to read in its entirety as set forth
on Annex II hereto.
          3. Conditions to Effectiveness. This Amendment shall become effective
(the “Amendment Effective Date”) upon satisfaction in full of the following
conditions precedent:
          (a) Immediately after giving effect to this Amendment, (i) the
representations and warranties contained in this Amendment, the Credit Agreement
and the other Credit Documents shall be correct on and as of the date of this
Amendment as though made on and as of such date (except where such
representations and warranties relate to an earlier date in which case such
representations and warranties shall be true and correct as of such earlier
date) and (ii) no Default or Event of Default (other than the Events of Default
specified on Schedule A hereto (such Events of Default, the “Specified Events of
Default”) shall have occurred and be continuing (or would result from this
Amendment becoming effective in accordance with its terms).
          (b) Administrative Agent shall have received counterparts of this
Amendment that bear the signatures of each Credit Party, each Agent and each
Lender.

15



--------------------------------------------------------------------------------



 



          (c) Administrative Agent shall have received a copy of the Second
Amendment Fee Letter, duly executed by Company and Administrative Agent.
          (d) Borrowing Base Agent shall have completed the funds transfers
specified in clause (x) of the final sentence of Section 5.15(b) (as amended by
this Amendment).
          (e) Borrowers shall have paid to Administrative Agent, in immediately
available funds, all amounts due and owing to any Agent or any Lender in
connection with the Credit Documents, including, without limitation, all amounts
then due and payable under the Second Amendment Fee Letter.
          4. Credit Parties’ Representations and Warranties. Each Credit Party
represents and warrants to Agents and Lenders as follows:
          (a) Such Credit Party (i) is duly organized, validly existing and in
good standing under the laws of the state of its organization and (ii) has all
requisite power, authority and legal right to execute, deliver and perform this
Amendment and to perform the Credit Agreement, as amended hereby.
          (b) The execution, delivery and performance by such Credit Party of
this Amendment and the performance by such Credit Party of the Credit Agreement,
as amended hereby (i) have been duly authorized by all necessary action, (ii) do
not and will not violate or create a default under such Credit Party’s
organizational documents, any applicable law or any contractual restriction
binding on or otherwise affecting such Credit Party or any of such Credit
Party’s properties, and (iii) except as provided in the Credit Documents, do not
and will not result in or require the creation of any Lien, upon or with respect
to such Credit Party’s property.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority is required in connection with the
due execution, delivery and performance by such Credit Party of this Amendment
or the performance by such Credit Party of the Credit Agreement, as amended
hereby.
          (d) This Amendment and the Credit Agreement, as amended hereby,
constitute the legal, valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their terms except to
the extent the enforceability thereof may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect affecting generally the enforcement of creditors’ rights and
remedies and by general principles of equity.
          (e) Immediately after giving effect to this Amendment, (i) the
representations and warranties contained in the Credit Agreement are correct on
and as of the date of this Amendment as though made on and as of the date hereof
(except where such representations and warranties relate to an earlier date in
which case such representations and warranties shall be true and correct as of
such earlier date), and (ii) no Default or Event of Default (other than the
Specified Events of Default) has occurred and

16



--------------------------------------------------------------------------------



 



is continuing (or would result from this Amendment becoming effective in
accordance with its terms).
          5. No Waiver. Credit Parties have advised Agents and Lenders that each
of the Events of Default specified on Schedule A hereto has occurred and is
continuing on the date hereof (such Events of Default, the “Specified Events of
Default”). Nothing in this Amendment and no extension of credit, including any
Agent Advances, shall constitute a waiver of, or consent to a departure from,
any provision of the Credit Agreement or a wavier of any Default or Event of
Default under the Credit Agreement (including the Specified Events of Default or
any future violation of the provisions of any Credit Document).
          6. Continued Effectiveness of Credit Agreement. Each Credit Party
hereby (a) confirms and agrees that the Credit Agreement and each other Credit
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Amendment Effective Date all references in any such Credit Document to
(i) “the Credit Agreement”, “hereto”, “hereof”, “hereunder”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment,
(b) confirms and agrees that to the extent that any such Credit Document
purports to assign or pledge to Collateral Agent, for the ratable benefit of
Secured Parties, or to grant to Collateral Agent, for the ratable benefit of
Secured Parties, a security interest in or Lien on, any Collateral as security
for the Obligations of such Credit Party, or any of its Subsidiaries from time
to time existing in respect of the Credit Agreement and the other Credit
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects, and (c) confirms and agrees
that no amendment of any terms or provisions of the Credit Agreement, or the
amendments granted hereunder shall relieve any Credit Party from complying with
such terms and provisions other than as expressly amended hereby or from
complying with any other term or provision thereof or herein.
          7. Release. Each Credit Party hereby acknowledges and agrees that:
(a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) each
Agent and each Lender has heretofore properly performed and satisfied in a
timely manner all of its obligations to Credit Parties and their Affiliates
under the Credit Agreement and the other Credit Documents. Notwithstanding the
foregoing, Credit Parties wish (and Agents and Lenders agree) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect any Agent’s or any Lenders’ rights,
interests, security and/or remedies under the Credit Agreement and the other
Credit Documents. Accordingly, for and in consideration of the agreements
contained in this Amendment and other good and valuable consideration, each
Credit Party (for itself and its Affiliates and the successors, assigns, heirs
and representatives of each of the foregoing) (collectively, the “Releasors”)
does hereby fully, finally, unconditionally and irrevocably release and forever
discharge each Agent and each Lender and each of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively,
the “Released Parties”) from any and all debts, claims, obligations, damages,
costs, attorneys’ fees, suits, demands, liabilities, actions, proceedings and
causes of action, in each case, whether known or unknown, contingent or fixed,
direct or indirect, and of whatever nature or description, and

17



--------------------------------------------------------------------------------



 



whether in law or in equity, under contract, tort, statute or otherwise, which
any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done, arising out of, connected with or related in any way
to the Credit Agreement or any other Credit Document, or any act, event or
transaction related or attendant thereto, or the agreements of any Agent or any
Lender contained therein, or the possession, use, operation or control of any of
the assets of any Credit Party, or the making of any Loans or other advances, or
the management of such Loans or advances or the Collateral.
          8. Miscellaneous.
          (a) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Amendment.
          (b) Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
          (c) This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York. Each of the parties to this Amendment
hereby irrevocably waives all rights to trial by jury in any action, proceeding
or counterclaim arising out of or relating to this Amendment.
          (d) Borrowers will pay on demand all fees, costs and expenses of
Agents and Lenders in connection with the preparation, execution and delivery of
this Amendment or otherwise payable under the Credit Agreement, including,
without limitation, fees disbursements and other charges of counsel to Agents
and Lenders.
          (e) This Amendment is a Credit Document executed pursuant to the
Credit Agreement and shall be construed, administered and interpreted in
accordance with the terms thereof. Accordingly, it shall be an Event of Default
under the Credit Agreement if any representation or warranty made or deemed made
by any Credit Party under or in connection with this Amendment shall have been
incorrect when made or deemed made or if any Credit Party fails to perform or
comply with any covenant or agreement contained herein.

18



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            SYNTAX-BRILLIAN CORPORATION
      By:   /s/ John S. Hodgson        Name:   John S. Hodgson        Title:  
Executive Vice President and Chief Financial Officer        SYNTAX-BRILLIAN SPE,
INC.
      By:   /s/ John S. Hodgson        Name:   John S. Hodgson        Title:  
Executive Vice President and Chief Financial Officer        SYNTAX GROUPS
CORPORATION
      By:   /s/ John S. Hodgson        Name:   John S. Hodgson        Title:  
Executive Vice President and Chief Financial Officer        SYNTAX CORPORATION
      By:   /s/ John S. Hodgson        Name:   John S. Hodgson        Title:  
Executive Vice President and Chief Financial Officer        VIVITAR CORPORATION
      By:   /s/ John S. Hodgson        Name:   John S. Hodgson        Title:  
Executive Vice President and Chief Financial Officer   

Signature Page to Second Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            SILVER POINT FINANCE, LLC,
as Administrative Agent, Lead Arranger and
Collateral Agent
      By:   /s/ Zachary M. Zeitlin        Name:   Zachary M. Zeitlin       
Title:   Authorized Signatory   

Signature Page to Second Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            SPCP GROUP, LLC,
as a Lender
      By:   /s/ Zachary M. Zeitlin       Name:    Zachary M. Zeitlin    
Title:    Authorized Signatory     BROAD POINT I, B.V.,
as a Lender
      By:   /s/ Zachary M. Zeitlin       Name:    Zachary M. Zeitlin    
Title:    Authorized Signatory     FIELD POINT III, LTD.,
as a Lender
      By:   /s/ Zachary M. Zeitlin       Name:    Zachary M. Zeitlin    
Title:    Authorized Signatory       FIELD POINT I, LTD.,
as a Lender
      By:   /s/ Zachary M. Zeitlin       Name:    Zachary M. Zeitlin    
Title:    Authorized Signatory     SPF CDO I, LTD.,
as a Lender
      By:   /s/ Zachary M. Zeitlin       Name:    Zachary M. Zeitlin    
Title:    Authorized Signatory  

Signature Page to Second Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            SPCP GROUP III, LLC,
as a Lender
      By:   /s/ Zachary M. Zeitlin       Name:    Zachary M. Zeitlin    
Title:    Authorized Signatory

Signature Page to Second Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            CITICORP USA, INC.,
as a Lender
      By:    /s/ James R. Williams       Name:    James R. Williams     Title:  
 Director & Vice President  

 



--------------------------------------------------------------------------------



 



Schedule A
Specified Events of Default
The Company is in default under Section 2.13(g) due to failure to timely prepay
the Loans as required therein.  
The Company is in default under Section 5.1(a) due to failure to provide timely
monthly reports for the month of December.
The Company is in default under Section 5.1(f) due to failure to provide written
notice of Defaults or Events of Default as required therein. 
The Company is in default under Section 5.1(q) due to failure to provide Daily
Collateral Reporting as required therein.
The Company is in default under Section 5.8 as a result of the Company’s
issuance of the letters to the Company’s customers regarding remittance of
checks.
The Company is in default under Section 5.15(b) for failure to maintain a cash
management arrangement by the dates required therein.
The Company is in default under Section 5.17 for failure to timely complete
certain post-closing obligations by the dates required therein.
The Company is in default under Section 5.18 for failure to obtain and maintain
“key man” life insurance for James Ching Hua Li in the amount and by the dates
required therein.
The Company is in default under Section 5.20 for failure to provide the
Projections to the Agents.
The Company is in default under Section 6.7(a) for the Fiscal Quarter ending
December 31, 2007.
The Company is in default under Section 6.7(b) for the Fiscal Quarter ending
December 31, 2007.
The Company is in default under Section 6.7(c) for the Fiscal Quarter ending
December 31, 2007.
The Company is in default under Section 6.7(d) for the Fiscal Quarter ending
December 31, 2007.
The Company is in default under Section 6.7(g) for failure to meet the Approved
Production Schedule.
The Company is in default under Section 6.7(h) for failure to meet the
requirements of Minimum Adjusted Working Capital Assets as required therein.

 



--------------------------------------------------------------------------------



 



The Company is in default under Section 6.7(i) as of December 1, 2007. 
The Company is in default under Section 6.17 as a result of maintaining and
depositing proceeds in a Deposit Account that was not subject to cash management
arrangements.
The Company is in default under Section 8.1(a) for failure to make payment when
due.
The Company is in default under Section 8.1(b) as a result of the Company’s
issuance of a default under the Factoring Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 5.26
Reworked Inventory
Detail as of February 7, 2008

                                  Units         Sold by Kolin   Received or    
    Returned   on Company   In-Transit to   To be Type   from China   Behalf  
Company   Reworked  
55” LCD
    9,600       2,525       3,048       4,027    
65” LCD
    9,464       1,877       962       6,625    
47” LCD
    3,780       833       1,627       1,320    
42” LCD
    3,960       1,071       788       2,101    
Total
    26,804       6,306       6,425       14,073        

                                  Cost in Dollars             Sold by Kolin  
Received or         Returned   on Company   In-Transit to   To be Type   from
China   Behalf   Company   Reworked  
55” LCD
  $ 21,600,000     $ 5,681,250     $ 6,858,000     $ 9,060,750    
65” LCD
    31,611,600       6,269,545       3,213,267       22,128,788    
47” LCD
    4,347,000       957,950       1,871,050       1,518,000    
42” LCD
    3,524,400       953,190       701,320       1,869,890    
Total
  $ 61,083,000     $ 13,861,935     $ 12,643,637     $ 34,577,428        

 



--------------------------------------------------------------------------------



 



Schedule 6.17
PART I: Deposit Accounts Subject to Control Agreements
Wells Fargo Bank, National Association
100 W. Washington, 25th Floor
MAL. #54101-251
Phoenix, AZ 85003

     
Account Nos.:
  4121652663
 
  4121652440
 
  4121659965
 
  4121668487

PART II: Deposit Account to Which Funds are to be Transferred

     
ACCOUNT NAME:
  THE CIT GROUP/COMMERCIAL SERVICES, INC. (ABL ACCOUNTS)
 
   
ACCOUNT NUMBER:
  304-670588
 
   
BANK:
  J.P. MORGAN CHASE
 
  270 PARK AVENUE
 
  NEW YORK, NY 10019
 
   
ABA NUMBER:
  021000021
 
   
REFERENCE:
  SYNTAX

 